

114 S1435 IS: Organ Donation Awareness and Promotion Act of 2015
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1435IN THE SENATE OF THE UNITED STATESMay 21, 2015Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to promote awareness of organ donation and the need to
			 increase the pool of available organs.
	
		1.Short
 titleThis Act may be cited as the Organ Donation Awareness and Promotion Act of 2015.
 2.FindingsCongress makes the following findings:
 (1)In May 2015, over 123,400 individuals were on the official waiting list for organ donation managed by the Organ Procurement and Transplantation Network.
 (2)In 2014, the most recent year for which complete data are available, 14,413 individuals became organ donors leading to 29,531 transplants, while 6,198 individuals died while waiting for a transplant.
 (3)On average, 21 people die every day of every year while waiting for an organ donation.
 (4)Over 100,000,000 people in the United States are registered to be organ and tissue donors, yet the demand for donated organs still outweighs the supply of organs made available each day.
 (5)Many people do not know about their options for organ and tissue donation, or have not made their wishes clear to their families.
 (6)Organ and tissue donation can give meaning to the tragic loss of a loved one by enabling up to eight people to receive the gift of life from a single deceased donor.
 (7)Living donors can donate a kidney or a portion of a lung or liver to save the life of another individual.
			3.Sense of
			 Congress
			(a)Public
 Awareness of Need for Organ DonationIt is the sense of Congress that the Federal Government should carry out programs to educate the public with respect to organ donation, including the need to provide for an adequate rate of such donations.
			(b)Family
 Discussions of Organ DonationsIt is the sense of Congress that individuals pledging to share their lives as organ and tissue donors should be honored, and the importance of discussing an individual’s wishes regarding organ and tissue donation with family members should be encouraged.
			(c)Deceased
 Donations of OrgansIt is the sense of Congress to— (1)recognize the generous gift of life provided by individuals who indicate their wish to become organ donors;
 (2)acknowledge the grief of families facing the loss of a loved one; and
 (3)commend those families who, in their grief, choose to donate the organs of their deceased family member.
				(d)Living
 Donations of OrgansIt is the sense of Congress to— (1)recognize the generous contribution made by each living individual who has donated an organ to save a life;
 (2)acknowledge the advances in medical technology that have enabled organ transplantation with organs donated by living individuals to become a viable treatment option for an increasing number of patients; and
 (3)commend the medical professionals and organ transplantation experts who have worked to improve the process of living organ donation and increase the number of living donors.
				4.Organ donation
 public awareness program, studies and demonstrationsSection 377A of the Public Health Service Act (42 U.S.C. 274f–1) is amended to read as follows:
			
				377A.Public awareness; studies and
				demonstrations
					(a)Organ donation
 public awareness programThe Secretary shall, directly or through grants or contracts, establish a public education program in cooperation with existing national public awareness campaigns to increase awareness about organ donation and the need to provide for an adequate rate of such donations.
					(b)Studies and
 demonstrationsThe Secretary may make peer-reviewed grants to, or enter into peer-reviewed contracts with, public and nonprofit private entities for the purpose of carrying out studies and demonstration projects to increase organ donation and recovery rates, including living donation.
					(c)Grants to
				States
						(1)In
 generalThe Secretary may make grants to States for the purpose of assisting States in carrying out organ donor awareness, public education, and outreach activities and programs designed to increase the number of organ donors within the State, including living donors.
 (2)EligibilityTo be eligible to receive a grant under this subsection, a State shall—
 (A)submit an application to the Department in the form prescribed;
 (B)establish yearly benchmarks for improvement in organ donation rates in the State; and
 (C)report to the Secretary on an annual basis a description and assessment of the State's use of funds received under this subsection, accompanied by an assessment of initiatives for potential replication in other States.
							(3)Use of
 fundsFunds received under this subsection may be used by the State, or in partnership with other public agencies or private sector institutions, for education and awareness efforts, information dissemination, activities pertaining to the State donor registry, and other innovative donation specific initiatives, including living donation.
						(d)Educational
 activitiesThe Secretary, in coordination with the Organ Procurement and Transplantation Network and other appropriate organizations, shall support the development and dissemination of educational materials to inform health care professionals and other appropriate professionals in issues surrounding organ, tissue, and eye donation including evidence-based proven methods to approach patients and their families, cultural sensitivities, and other relevant issues.
					(e)Authorization
 of appropriationsThere are authorized to be appropriated— (1)for the Organ Donation Public Awareness Program under subsection (a), $5,000,000 for each of fiscal years 2015 through 2019;
 (2)for the studies and demonstrations under subsection (b), $5,000,000 for each of fiscal years 2015 through 2019;
 (3)for the grants to States under subsection (c), $5,000,000 for each of fiscal years 2015 through 2019; and
 (4)for the educational activities under subsection (d), $5,000,000 for each of fiscal years 2015 through 2019..